Citation Nr: 1439778	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, disc disease and degenerative arthritis of the lumbar spine.

2. Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the right middle finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Regional Office (RO) in St. Petersburg, Florida.  The RO in Winston-Salem, North Carolina currently has original jurisdiction over the Veteran's claims.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in August 2011.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Following the November 2009 Statement of the Case, the Veteran submitted a personal statement and photographs of his right middle finger disability.  The Agency of Original Jurisdiction (AOJ) has not considered the evidence in connection with the Veteran's claim and this evidence is not duplicative of the evidence which has already been considered by the RO, and the previously considered assertions.  Therefore, initial consideration by the AOJ is necessary.  See 38 C.F.R. § 20.1304 (2013).

Furthermore, the record indicates the Veteran receives ongoing treatment at a VA facility.  As the claim is being remanded, the Veteran's recent treatment records should be obtained.

Finally, the Veteran was last afforded a VA examination in July 2008.  In August 2010, the Veteran, through his representative, argued that the July 2008 examination was too remote for rating purposes and cited to a January 2010 statement from the Veteran for the proposition that the disabilities had increased in severity.

The Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected disabilities on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of VA treatment records dated since August 2009.  

2.  The AOJ should schedule a VA examination to determine the severity of the strain, disc disease and degenerative arthritis of the lumbar spine .  The claims file should be made available to the examiner for review, and all indicated testing should be performed.

The AOJ should schedule a VA examination to determine the current severity of the degenerative joint disease of the right middle finger.  The claims file should be made available to the examiner for review, and all indicated testing should be performed.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



